Name: Commission Regulation (EC) NoÃ 446/2009 of 14Ã May 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 29.5.2009 EN Official Journal of the European Union L 132/3 COMMISSION REGULATION (EC) No 446/2009 of 14 May 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of goods Classification (CN Code) Reasons (1) (2) (3) White shelled and skinned groundnuts (blanched peanuts). The shelled groundnuts are blanched by passing through a gas oven with four heating zones, where the kernels are steamed by being sprayed with 88-93 °C hot water vapour, before being passed through two cooling zones. The gradual increase in temperature of the kernels causes them to expand and thereby loosen the red skin from the kernel. The skin is subsequently removed by mechanical means. The groundnuts, which have not been treated beyond the removal of the skin, are presented in bulk or in big bags of approximately 1 000 kg. 1202 20 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 1202 and 1202 20 00. The blanching of the groundnuts is to be regarded as heat treatment designed mainly to remove the red skin from the kernel and thus facilitate their use. Such treatment does not alter the character of the groundnuts as natural products and does not make them suitable for a specific use rather than for general use (see also the Harmonized System Explanatory Notes to Chapter 12, General, second paragraph). The product is therefore to be classified under heading 1202.